DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation: utilize the value for cumulative liquid produced for each of the plurality of wells and the fractional contribution to calculate a cumulative liquid production for each of the plurality of wells. 
The language of claim 1 is unclear as to how the two instances of “cumulative liquid” are different. Currently claim 1 reads as using the cumulative liquid value and its fractional “weight” to calculate the same cumulative liquid production. In other words, using a first set and second set of data to calculate the already given first set of data. For purposes of advancing compact prosecution, the Examiner will interpret “the value of the cumulative liquid produced for each of the plurality of wells” as the total liquid produced by all wells within the reservoir, while the “cumulative liquid production for each of the plurality of wells” is considered to be each well’s individual cumulative liquid production.
Independent Claims 16 and 19 are analogous to claim 1, and are therefore rejected for the same lack of clarity.
Claims 2-15 are rejected due to their dependence on claim 1. Claims 17 and 18 are rejected due to their dependence on claim 16. Claim 20 is rejected due to its dependence on claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system for generating a drainage radius log per well comprising: 
a computing device with a memory component that stores logic, that when executed by the computing device, causes the system to perform at least the following: 
receive well data associated with a plurality of wells, the well data including well production data; 
utilize the well production data to calculate a value for cumulative liquid produced by each of the plurality of wells for a predetermined time period; 
utilize at least a portion of the well data to calculate a fractional contribution for each of the plurality of wells; 
utilize the value for cumulative liquid produced for each of the plurality of wells and the fractional contribution to calculate a cumulative liquid production for each of the plurality of wells; 
utilize the cumulative liquid production to calculate the drainage radius log for each of the plurality of wells; and 
output the drainage radius log for display.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (apparatus).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  
For example, steps of “utilize the well production data to calculate a value for cumulative liquid produced by each of the plurality of wells for a predetermined time period (sum of total liquid produced); 
utilize at least a portion of the well data to calculate a fractional contribution for each of the plurality of wells (division of well production by zone production); 
utilize the value for cumulative liquid produced for each of the plurality of wells and the fractional contribution to calculate a cumulative liquid production for each of the plurality of wells (multiply fractional “weight” to determine fractional of desired property); 
utilize the cumulative liquid production to calculate the drainage radius log for each of the plurality of wells (calculate radius from production)” are treated by the Examiner as belonging to mathematical concept grouping.
Similar limitations comprise the abstract ideas of Claims 16 and 19.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: A system for generating a drainage radius log per well; a computing device with a memory component; receive well data associated with a plurality of wells; output the drainage radius log for display
Claim 16: A method for generating drainage radius log per well in time; receiving, by a computing device, well data associated with a plurality of wells; a computing device; outputting, by the computing device, the drainage radius log for display.
Claim 19: A non-transitory computer-readable medium; a computing device; receive well data associated with a plurality of wells; output the drainage radius log for display.
The additional element in the preamble of “A system/method for generating a drainage radius log per well” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  “Receive well data associated with a plurality of wells” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A computing device (generic computer) with a memory component (generic memory) and a non-transitory computer-readable medium (generic memory) are generally recited and are not qualified as particular machines. “Output the drainage radius log for display” only adds an insignificant post-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-15, 17, 18, and 20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poe (US 20020043370 A1).

Regarding Claim 1, Poe teaches a system for generating a drainage radius log per well comprising: 
a computing device with a memory component that stores logic, that when executed by the computing device (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir.), causes the system to perform at least the following: 
receive well data associated with a plurality of wells, the well data including well production data (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data); 
utilize the well production data to calculate a value for cumulative liquid produced by each of the plurality of wells for a predetermined time period (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)); 
utilize at least a portion of the well data to calculate a fractional contribution for each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilize the value for cumulative liquid produced for each of the plurality of wells and the fractional contribution to calculate a cumulative liquid production for each of the plurality of wells (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilize the cumulative liquid production to calculate the drainage radius log for each of the plurality of wells (Poe [0026] These individual completed interval production histories can then be evaluated as simply drawdown transients to obtain reliable estimates of the in situ reservoir effective permeability, drainage area, apparent radial flow steady-state skin effect and the effective hydraulic fracture properties, namely, half-length and conductivity.); and 
output the drainage radius log for display (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Regarding Claim 2, Poe further teaches wherein the value for liquid produced by each of the plurality of wells includes a cumulative oil production and a cumulative water production for each of the plurality of wells (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)).

Regarding Claim 3, Poe further teaches wherein the fractional contribution is calculated from porosity thickness and permeability thickness for a predetermined depth across each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time. Also see [0030] The method and process of the subject invention provide a fully-coupled commingled reservoir system analysis model for allocating the commingled system production data to the individual completed intervals in the well and constructing wellbore flowing pressure histories for the individual completed intervals in the well. No assumptions are required to be made as to the stimulation/damage steady-state skin effect, effective permeability (or formation conductivity), initial pore pressure level, drainage area extent, or intrinsic formation properties of the completed intervals in a commingled reservoir system. Note porosity and permeability are intrinsic properties of wells).

Regarding Claim 4, Poe further teaches wherein the porosity thickness is calculated for each depth at a first predetermined depth intervals across one well of the plurality of wells, and wherein the permeability thickness is calculated for each depth at predetermined second depth intervals across the one well of the plurality of wells (Poe [0030] The method and process of the subject invention provide a fully-coupled commingled reservoir system analysis model for allocating the commingled system production data to the individual completed intervals in the well and constructing wellbore flowing pressure histories for the individual completed intervals in the well. No assumptions are required to be made as to the stimulation/damage steady-state skin effect, effective permeability (or formation conductivity), initial pore pressure level, drainage area extent, or intrinsic formation properties of the completed intervals in a commingled reservoir system. Also see [0028] The computed mid-zone flowing wellbore pressures at the production time levels of the production log runs are then compared with the actual measured wellbore pressures at those depths and time level to ascertain which wellbore pressure traverse model most closely matches the measured pressures; Note porosity and permeability are intrinsic properties of wells).

Regarding Claim 5, Poe further teaches wherein the well data includes a well log, wherein the logic further causes the system to filter the well log into at least one of the following: intervals, reservoirs, or zones (Poe [0028] The subject invention is directed to the development of a computational model that performs the production allocation of the individual completed intervals in a commingled reservoir system using the fractional flow rates of the individual completed intervals, determined from production logs and the commingled system total well fluid phase flow rates. The individual completed interval flow rate histories generated include the individual completed interval fluid phase flow rates and cumulative production values as a function of production time, as well as the mid-zone wellbore flowing pressures. The computed mid-zone flowing wellbore pressures at the production time levels of the production log runs are then compared with the actual measured wellbore pressures at those depths and time level to ascertain which wellbore pressure traverse model most closely matches the measured pressures.).

Regarding Claim 10, Poe further teaches  wherein the logic further causes the system to provide a user interface for defining at least one parameter of the drainage radius log (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Regarding Claim 11, Poe further teaches wherein the well data further includes at least one of the following: 
a well name, a well number, a field, a unique well identifier (UWI), a date, an oil production rate (OPR), a water production rate (WPR), operating days (OD), a well log, a measured depth, a reservoir identifier, a zone, a porosity, a permeability, well completion data, a top perforation, or a bottom perforation (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data).

Regarding Claim 12, Poe further teaches wherein the logic further causes the system to back allocate reservoir barrels of liquid along the plurality of wells, based on the fractional contribution for each of the plurality of wells (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values).

Regarding Claim 13, Poe further teaches wherein the logic further causes the system to iteratively loop through a plurality of time periods from beginning until present to calculate the cumulative liquid produced (Poe [0037] It is preferable to run multiple production logs on wells producing commingled reservoirs to track the variation in the individual completed interval contributions with respect to production time.; also see [0040] With an adequate sampling of the changing fractional flow rate contributions of the individual completed intervals in a commingled reservoir, this analysis technique produces accurate results.).

Regarding Claim 14, Poe further teaches wherein the logic further causes the system to merge the value for cumulative liquid with the fractional contribution (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.) to create a merged table (Poe [0057] The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.). 

Regarding Claim 15, Poe further teaches wherein the merged table includes a least one of the following: a well name a well number, a UWI, a measured depth, a reservoir, a zone, a porosity, a permeability, a porosity thickness, a permeability thickness, a fractional contribution of porosity thickness, a fractional contribution of permeability thickness, or the cumulative liquid produced (Poe [0057] The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Regarding Claim 16, Poe teaches a method for generating drainage radius log per well in time comprising: 
receiving, by a computing device, well data associated with a plurality of wells, the well data including well production data (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data); 
utilizing, by the computing device, the well production data to calculate a value for cumulative liquid produced by each of the plurality of wells for a predetermined time period (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)); 
utilizing, by the computing device, at least a portion of the well data to calculate a fractional contribution for each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilizing, by the computing device, the value for cumulative liquid produced for each of the plurality of wells and the fractional contribution to calculate a cumulative liquid production for each of the plurality of wells for each of a plurality of predetermined depth segments (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilizing, by the computing device, the cumulative liquid production to calculate a drainage radius log for each of the plurality of wells over time at each of the plurality of predetermined depth segments (Poe [0026] These individual completed interval production histories can then be evaluated as simply drawdown transients to obtain reliable estimates of the in situ reservoir effective permeability, drainage area, apparent radial flow steady-state skin effect and the effective hydraulic fracture properties, namely, half-length and conductivity.); and 
outputting, by the computing device, the drainage radius log for display (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Regarding Claim 17, Poe further teaches wherein the fractional contribution is calculated from porosity thickness and permeability thickness for a predetermined depth across each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time. Also see [0030] The method and process of the subject invention provide a fully-coupled commingled reservoir system analysis model for allocating the commingled system production data to the individual completed intervals in the well and constructing wellbore flowing pressure histories for the individual completed intervals in the well. No assumptions are required to be made as to the stimulation/damage steady-state skin effect, effective permeability (or formation conductivity), initial pore pressure level, drainage area extent, or intrinsic formation properties of the completed intervals in a commingled reservoir system. Note porosity and permeability are intrinsic properties of wells).

Regarding Claim 19, Poe teaches a non-transitory computer-readable medium that includes logic that, when executed by a computing device, causes the computing device to perform (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir.; also see [0056] In the preferred embodiment of the invention, two ASCII input data files are used for the analysis. One file is the analysis control file that contains the variable values for defining how the analysis is to be performed (which fluid property and pressure traverse correlations are uses, as well as the wellbore geometry and production log information). Note the input data files must be stored on a non-transitory computer-readable medium to be input and executed by the computer) at least the following: 
receive well data associated with a plurality of wells (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. mixed well data); 
utilize the well data to calculate a value for cumulative liquid produced by each of the plurality of wells for a predetermined time period (Poe [0024] cumulatives of the oil, gas, and water phases; also see [0031] wellhead measured production rates (or cumulatives)); 
utilize at least a portion of the well data to calculate a fractional contribution for each of the plurality of wells (Poe [0026] This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilize the value for cumulative liquid produced for each of the plurality of wells and the fractional contribution to calculate a cumulative liquid production for each of the plurality of wells for each of a plurality of predetermined depth segments (Poe [0026] The data used in the analysis are the commingled well production data, the wellhead flowing temperatures and pressures, the complete wellbore and tubular goods description, and production log information. This data is used to construct the equivalent individual layer production histories. The computed individual completed interval production histories that are generated are the individual layer hydrocarbon liquid, gas, and water flow rates and cumulative production values, and the mid-completed interval wellbore flowing pressures as a function of time.); 
utilize the cumulative liquid production to calculate a drainage radius log for each of the plurality of wells over time at each of the plurality of predetermined depth segments (Poe [0026] These individual completed interval production histories can then be evaluated as simply drawdown transients to obtain reliable estimates of the in situ reservoir effective permeability, drainage area, apparent radial flow steady-state skin effect and the effective hydraulic fracture properties, namely, half-length and conductivity.); and 
output the drainage radius log for display (Poe [0026] The subject invention is a computational method and procedure for computing the individual zone production histories of a commingled multi-layered reservoir. [0057] Upon execution of the analysis two output files are generated. The general output file contains all of the input data specified for the analysis, the intermediate computational results, and the individual completed interval and defined reservoir unit production histories. The dump file contains only the tabular output results for the defined reservoir units that are ready to be imported and used in quantitative analysis models.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe (as stated above).

Regarding Claim 6, Poe does not explicitly teach wherein the logic further causes the system to apply porosity and permeability cutoffs to the well log.
However, Poe discloses using values of fluid properties in order to define the analysis (Poe [0056] One file is the analysis control file that contains the variable values for defining how the analysis is to be performed (which fluid property and pressure traverse correlations are uses, as well as the wellbore geometry and production log information). The other file contains commingled system wellhead flowing pressures and temperatures, and either the individual fluid phase flow rates or cumulative production values as a function of production time. Note that the fluid property used is one of the inherent properties of the well such as porosity or permeability).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe to explicitly teach wherein the logic further causes the system to apply porosity and permeability cutoffs to the well log, as those are intrinsic properties of the reservoir and its fluids (Poe [0024]), and for use in determining the individual layers boundaries and production (Poe [0026]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe (as stated above) in view of Huang et al. (US 20110011595 A1), hereinafter "Huang".

Regarding Claim 7, Poe is not relied upon to teach wherein outputting the drainage radius log includes at least one of the following: generating a variogram or generating a three dimensional model.
Huang teaches wherein outputting the drainage radius log includes at least one of the following: generating a variogram or generating a three dimensional model (Huang [0194] The engineering model construction may include, for example, defining finite element models to simulate well drainage from the production zone 116 through perforations 126 and into the wellbore 114. These three dimensional (3-D) models may include input parameters that represent the reservoir rock in the production interval 116, cement lining 125, and production casing string 124.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view of Huang to teach wherein outputting the drainage radius log includes at least one of the following: generating a variogram or generating a three dimensional model, because the output files of Poe [0057] can be used to generate a 3-d model of the well being observed.

Claim(s) 8, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe (as stated above) in view of Anisur Rahman et al. (US 20180320512 A1), hereinafter "Anisur".

Regarding Claim 8, Poe is not relied upon to further teach wherein the logic further causes the system to perform at least the following: 
compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected.
Anisur teaches wherein the logic further causes the system to perform at least the following: 
compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected (Anisur [0006] In many instances, development of an FDP takes into account the drainage regions for wells in the field when positioning the wells. For example, when developing an FDP an operator may position wells so that they are close enough to cover the entirety of the reservoir, but not so close that their drainage regions overlap significantly, resulting in the wells competing for production.); and 
provide information related to a position that the first well and the second well are connected (Anisur [0012] determining a well spacing based on the drainage radius for the well).

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view Anisur to teach wherein the logic further causes the system to perform at least the following: 
compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected, because “the positioning of the wells often involves a consideration of the distance between adjacent wells (or “well spacing”)” (Poe [0006]).

Regarding Claim 9, Poe in view of Anisur (as stated above) is not relied upon to teach wherein the information related to the position that the first well and the second well are connected includes at least one of the following: 
a two dimensional representation of the position and the drainage radius log of the first well and the second well or a three dimensional representation of the position and the drainage radius log of the first well and the second well.
However, Anisur further teaches wherein the information related to the position that the first well and the second well are connected includes at least one of the following: 
a two dimensional representation of the position and the drainage radius log of the first well and the second well or a three dimensional representation of the position and the drainage radius log of the first well and the second well (Anisur [0009] When the tested layer is isolated from adjacent layers via impermeable barriers, a well model can be developed that includes a drainage region based on the flow of hydrocarbons from the tested layer of the reservoir. Also see [0034] For example, the FDP may specify well locations and well trajectories that correspond to the well spacings determined.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view Anisur (as stated above), further in view of Anisur to teach wherein the information related to the position that the first well and the second well are connected includes at least one of the following: 
a two dimensional representation of the position and the drainage radius log of the first well and the second well or a three dimensional representation of the position and the drainage radius log of the first well and the second well, because Poe inherently has position data in order to know what and where the layers are within the wells and because “[D]eterminations of well spacing often relies on accurate modeling of wells and reservoirs and, thus, accurate modeling of well and reservoir performance can be a crucial step in developing a successful FDP” (Anisur [0007]).

Regarding Claim 18, Poe is not relied upon to further teach comparing, by the computing device, a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
providing, by the computing device, information related to a position that the first well and the second well are connected.
Anisur teaches comparing, by the computing device, a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected (Anisur [0006] In many instances, development of an FDP takes into account the drainage regions for wells in the field when positioning the wells. For example, when developing an FDP an operator may position wells so that they are close enough to cover the entirety of the reservoir, but not so close that their drainage regions overlap significantly, resulting in the wells competing for production.); and 
providing, by the computing device, information related to a position that the first well and the second well are connected (Anisur [0012] determining a well spacing based on the drainage radius for the well).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view Anisur to teach comparing, by the computing device, a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
providing, by the computing device, information related to a position that the first well and the second well are connected, because “the positioning of the wells often involves a consideration of the distance between adjacent wells (or “well spacing”)” (Poe [0006]).

Regarding Claim 20, Poe is not relied upon to teach compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected.
Anisur teaches compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected (Anisur [0006] In many instances, development of an FDP takes into account the drainage regions for wells in the field when positioning the wells. For example, when developing an FDP an operator may position wells so that they are close enough to cover the entirety of the reservoir, but not so close that their drainage regions overlap significantly, resulting in the wells competing for production.); and
provide information related to a position that the first well and the second well are connected (Anisur [0012] determining a well spacing based on the drainage radius for the well).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Poe in view Anisur to teach compare a distance between a first well and a second well of the plurality of wells and a drainage radius from the drainage radius log for each of the first well and the second well to determine where the first well and the second well are connected; and 
provide information related to a position that the first well and the second well are connected, because “the positioning of the wells often involves a consideration of the distance between adjacent wells (or “well spacing”)” (Poe [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jalali et al. (US 20070213963 A1) discloses a System And Method For Determining Flow Rates In A Well.
Rahman et al. (US 10180057 B2) discloses Measuring Inter-reservoir Cross Flow Rate Through Unintended Leaks In Zonal Isolation Cement Sheaths In Offset Wells.
Sheng et al. (CN 107133880 A) discloses A Oil Drain Area For Estimating Development Well Method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/01/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863